DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on May 17, 2022 and April 25, 2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Quayle (US Patent Number 3,002,498) in view of Wygnanski (US Patent Number 9,046,187) and Hugler (US Patent Number 4,574,841).
Re claim 1, Quayle disclose a valve including a first port (28), a second port (27), a third port (11 or 12) and a control rod (48), the control rod being moveable between a first position toward the first port (when a portion of the control rod pushes up on ref. no. 37 to open spring-biased valve 18), a second position towards the second port (when a portion of the control rod pushes down on ref. no. 36 to open spring-biased valve 17), and a third position (between the first and second positions, where both spring-biased valves are closed, see col. 4, lines 19 and 20).  Quayle does not disclose the control rod as a flexure.
Wygnanski discloses a similar valve including a first port (72a), a second port (72b), a third port (84, 86) and a flexure (82, 82a, 82b), the flexure being moveable between a first position toward the first port (see Fig. 3A), a second position towards the second port (see Fig. 3B), and a third position (between the first and second positions), wherein at least a part of the flexure (82b) is magnetisable to provide a first magnet (see col. 5, lines 46 and 47), a second magnet (68, 69) is associated with the first port and a third magnet (70, 71) is associated with the second port.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Quayle with the flexure and magnets of Wygnanski in order to quickly actuate the valve and provide plural stable rest positions as taught by Wygnanski
The combination would have the respective ports open when the flexure actuator moves towards the ports and to have the ports close by the spring-biased valve when the flexure has moved away from the respective ports.  Such a modification would have the first position causing the first port to open, the second position causing the second port to open, and the third position causing the first and second ports to close.  While Wygnanski does not explicitly disclose the third, intermediate position as being maintained (since the discussed arrangements are bistable with respect to the first and second positions), Wygnanski does state “that the device may be operated to control fluid flows in a number of ways by application of appropriate current pulses to the coil” (see col. 6, lines 12-14), thus inviting further modification.  Additionally, Quayle discloses the arrangement where both check valves are closed (see ref. nos. 43 and 44 as shown in Fig. 1 and col. 4, lines 19 and 20).  So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third, intermediate position as maintained in order to have a stable configuration in which both valve are closed.  As to Wygnanski largely discussing the bistable aspect, Hugler is relied upon to teach modifiying a bistable actuator to either monostable or tristable behavior.  Hugler discloses both changing the actuation signal (see col. 1, lines 61-64) and/or changing the air gap (see col. 3, line 3 and/or col. 5, lines 57 and 58) so that the armature can be held in different positions when the electromagnet is de-energized (see col. 1, lines 57-59).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wygnanski to have three stable positions based on the teachings of Hugler to meet the explicitly disclosed three positions in Quayle (i.e., the first spring-biased valve open and the second spring-biased valve closed, the first spring-biased valve closed and the second spring-biased valve open, and both spring-biased valves closed).
Re claim 2, the modified Quayle discloses a valve according to claim 1 wherein the first (82b of Wygnanski) and third magnets (71 of Wygnanski) are electromagnets (the first and the third magnets are both part of the electromagnetic circuit and are magnetized when current flows through the coil). 
Re claim 3, the modified Quayle discloses a valve according to claim 1 wherein the second magnet (68 of Wygnanski) is a permanent magnet. 
Re claim 4, the modified Quayle discloses a valve according to claim 1 and the first position of the flexure corresponds with a failsafe configuration of the valve (i.e., the magnetic latch opens flow between two of the ports).  However, the first port is not an exhaust port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the first port an exhaust port so that fluid can be exhausted from the working, delivery port back to the reservoir tank.
Re claim 5, the modified Quayle discloses a valve according to claim 1 and the second position of the flexure corresponds with an apply configuration of the valve (i.e., fluid flows between two ports).  However, the second port is not a supply port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the second port a supply port so that fluid can supplied to the working, delivery port.
Re claim 6, the modified Quayle discloses a valve according to claim 1 and the third position of the flexure corresponds with a hold configuration of the valve (i.e., the flexure is in the center position and both spring-biased valves are closed, leaving only one port open in a hold configuration).  However, the third port is not a delivery port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the third port a delivery (working) port so that fluid can move a device (such as the ram piston R-1 in Quayle).
Re claim 7, the modified Quayle discloses a valve according to claim 1 wherein the flexure is part of a flexure assembly which also includes a pair of moveable members, each of the moveable members being moveable, by the flexure, in a direction to open a respective one of the first port and the second port (see the rejection of claim 1 with the spring-biased valves (17, 18) and movable member (36, 37) of Quayle with the flexure of Wygnanski). 
Re claim 8, the modified Quayle discloses a method of operating a valve according to claim 2, wherein energisation of the first magnet enables movement of the flexure away from the first position, towards the third position (i.e., when the valve is latched in the first position, sending a current through the coil energizes the first magnet to unlatch the flexure and move it toward the third position). 
Re claim 9, the modified Quayle discloses a method of operating a valve according to claim 8, wherein energisation of the first magnet and the third magnet enables movement of the flexure towards the second position (i.e. when the first and third magnets (i.e., the first magnet of the flexure and the third magnet by the second port (corresponding to the second position)) are energized the flexure moves towards the second position). 
Re claim 15, the modified Quayle is silent as to the use of the valve or valve assembly in a brake system.  The examiner took official notice that using valves in brake systems is old and well known in the art in order to control fluid flow to the brakes and permit a vehicle to stop.  Applicant did not traverse the finding.  Therefore, it is taken as admitted prior art.
Re claim 17, see the rejection of claims 1 and 7 above with the projections being the movable members (36 and 37) of Quayle with the flexure of Wygnanski.

Claims 1-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski (US Patent Number 9,046,187) in view of Quayle (US Patent Number 3,002,498) and Hugler (US Patent Number 4,574,841).
Re claim 1, Wygnanski discloses a valve including a first port (72a), a second port (72b), a third port (84, 86) and a flexure (82, 82a, 82b), the flexure being moveable between a first position toward the first port (see Fig. 3A), a second position towards the second port (see Fig. 3B), and a third position (between the first and second positions), wherein at least a part of the flexure (82b) is magnetisable to provide a first magnet (see col. 5, lines 46 and 47), a second magnet (68, 69) is associated with the first port and a third magnet (70, 71) is associated with the second port. 
Wygnanski fails to disclose the first position which causes the first port to open, the second position which causes the second port to open, and the third position which causes the first and second ports to close.  Note that Wygnanski does not have the spring-biased valve members (ref. nos. 18 and 20 in the application) and the flexure having moveable members (ref. nos. 18 and 20 in the application).  
Quayle discloses a similar multi-port supply and exhaust valve assembly with spring-biased valves (17, 18) which are unseated by movable member (36, 37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the movable members and spring-biased check valves of Quayle to the valve of Wygnanski in order to have the respective ports open when the flexure actuator moves towards the ports and to have the ports close by the spring-biased valve when the flexure has moved away from the respective ports.  Such a modification would have the first position causing the first port to open, the second position causing the second port to open, and the third position causing the first and second ports to close.  While Wygnanski does not explicitly disclose the third, intermediate position as being maintained (since the discussed arrangements are bistable with respect to the first and second positions), Wygnanski does state “that the device may be operated to control fluid flows in a number of ways by application of appropriate current pulses to the coil” (see col. 6, lines 12-14), thus inviting further modification.  Additionally, Quayle discloses the arrangement where both check valves are closed (see ref. nos. 43 and 44 as shown in Fig. 1 and col. 4, lines 19 and 20).  So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third, intermediate position as maintained in order to have a stable configuration in which both valve are closed.  As to Wygnanski largely discussing the bistable aspect, Hugler is relied upon to teach modifiying a bistable actuator to either monostable or tristable behavior.  Hugler discloses both changing the actuation signal (see col. 1, lines 61-64) and/or changing the air gap (see col. 3, line 3 and/or col. 5, lines 57 and 58) so that the armature can be held in different positions when the electromagnet is de-energized (see col. 1, lines 57-59).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wygnanski to have three stable positions based on the teachings of Hugler to meet the explicitly disclosed three positions in Quayle (i.e., the first spring-biased valve open and the second spring-biased valve closed, the first spring-biased valve closed and the second spring-biased valve open, and both spring-biased valves closed).
Re claim 2, the modified Wygnanski discloses a valve according to claim 1 wherein the first (82b) and third magnets (71) are electromagnets (the first and the third magnets are both part of the electromagnetic circuit and are magnetized when current flows through the coil). 
Re claim 3, the modified Wygnanski discloses a valve according to claim 1 wherein the second magnet (68) is a permanent magnet. 
Re claim 4, the modified Wygnanski discloses a valve according to claim 1 and the first position of the flexure corresponds with a failsafe configuration of the valve (i.e., the magnetic latch opens flow between two of the ports.  However, Wygnanski is silent as to whether the first port is an exhaust port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the first port an exhaust port so that fluid can be exhausted from the working, delivery port back to the reservoir tank.
Re claim 5, the modified Wygnanski discloses a valve according to claim 1 and the second position of the flexure corresponds with an apply configuration of the valve (i.e., fluid flows between two ports).  However, Wygnanski is silent as to whether the second port is a supply port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the second port a supply port so that fluid can supplied to the working, delivery port.
Re claim 6, the modified Wygnanski discloses a valve according to claim 1 and the third position of the flexure corresponds with a hold configuration of the valve (i.e., the flexure is in the center position and both spring-biased valves are closed, leaving only one port open in a hold configuration).  Wygnanski is silent as to whether the third port is a delivery port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the third port a delivery (working) port so that fluid can move a device (such as the ram piston R-1 in Quayle).
Re claim 7, the modified Wygnanski discloses a valve according to claim 1 wherein the flexure is part of a flexure assembly which also includes a pair of moveable members, each of the moveable members being moveable, by the flexure, in a direction to open a respective one of the first port and the second port (see the rejection of claim 1 adding the spring-biased valves (17, 18) and movable member (36, 37) of Quayle to Wygnanski). 
Re claim 8, the modified Wygnanski discloses a method of operating a valve according to claim 2, wherein energisation of the first magnet enables movement of the flexure away from the first position, towards the third position (i.e., when the valve is latched in the first position, sending a current through the coil energizes the first magnet to unlatch the flexure and move it toward the third position). 
Re claim 9, the modified Wygnanski discloses a method of operating a valve according to claim 8, wherein energisation of the first magnet and the third magnet enables movement of the flexure towards the second position (i.e. when the first and third magnets (i.e., the first magnet of the flexure and the third magnet by the second port (corresponding to the second position)) are energized the flexure moves towards the second position). 
Re claim 15, the modified Wygnanski is silent as to the use of the valve or valve assembly in a brake system.  The examiner took official notice that using valves in brake systems is old and well known in the art in order to control fluid flow to the brakes and permit a vehicle to stop.  Applicant did not traverse the finding.  Therefore, it is taken as admitted prior art.
Re claim 17, see the rejection of claims 1 and 7 above with the projections being the movable members (36 and 37) of Quayle added to Wygnanski.

Allowable Subject Matter
Claims 10, 12-14, and 16 are allowable.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not fully persuasive.
Applicant argues that “the control rod in Quayle either closes the valve or it opens them -there is no intermediate position”.  The examiner disagrees.  Quayle has three positions.  One position has the first valve closed and the second valve open.  A second position has the first valve open and the second valve closed.  A third position has both valves closed.  Applicant notes that the discussion of Wygnanski is largely drawn to a bistable configuration and questions why one would modify to have the three stable positions of the flexure.  The examiner notes that Quayle discloses these three positions.  So in order to have Quayle operate in a manner that has a third position with both valves closed, one would have the flexure of Wygnanski in the combination have a third stable position.  To further explain the combination, Hugler is additionally applied to discuss modifications between monostable, bistable, and tristable behaviors in similar actuators based on a desire to have one, two, or three stable positions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753